Citation Nr: 1121955	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of prostate cancer with erectile dysfunction.  

2.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis.

5.  Entitlement to service connection for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which granted the Veteran's claim of entitlement to service connection for prostate cancer with erectile dysfunction with an initial non-compensable rating, effective October 31, 2007, and denied his claims of entitlement to service connection for PTSD, hearing loss, chronic low back pain with severe cervical spine spondylosis, and degenerative joint disease of the left knee.  The Veteran is in receipt of special monthly compensation due to loss of use of a creative organ.

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to an initial compensable rating for residuals of prostate cancer with erectile dysfunction and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have current hearing loss disorder according to VA regulations.

2.  The Veteran's current chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis, is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

3.  The Veteran's current degenerative joint disease of the left knee is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  A hearing loss was neither incurred in, nor aggravated by active duty service, nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's current chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis, was neither incurred in, nor aggravated by, active military service, and arthritis of the spine did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).

3.  The Veteran's current degenerative joint disease of the left knee was neither incurred in, nor aggravated by, active military service, and arthritis of the left knee did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated July 2008, the Veteran was informed of the types of evidence needed in order to substantiate his claims of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  This letter also afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and VA examination reports dated December 2008.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the examination reports shows that the VA examiner reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service joint disorders, performed comprehensive physical examinations, and provided the results of the clinical evaluation.  She further provided detailed rationales for her conclusions that neither the Veteran's back nor left knee disorders were the result of service.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case. 

The Board observes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

In this case, the Board has determined that an examination is not warranted for the Veteran's claim of entitlement to service connection for a hearing loss disorder, as there is no medical evidence of record to suggest that this condition manifested during service, and no competent evidence showing that the Veteran currently has a hearing loss disorder, or that any such disorder is associated with his active service. 

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).   For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions, such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as will be discussed in greater detail below, the Board finds that, despite the Veteran's contentions that he began to suffer from a right ear hearing disorder during service, the fact remains that he does not have a current diagnosis of a hearing loss disorder, and was not diagnosed with the disorder at anytime during or since active duty service.  As there is no other competent evidence suggesting any association with service, the Board finds that an examination for his claim of entitlement to service connection for a hearing loss disorder under the criteria set forth in McLendon is not warranted.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, and organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).



A.  Entitlement to service connection for hearing loss.

The Veteran contends that he suffers from a chronic hearing loss of the right ear as a result of acoustic trauma in service.  Specifically, he claims that, during active duty in Vietnam, a rocket landed near his area on his right, resulting in several days of complete hearing loss in the right ear and continuing hearing loss problems ever since.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the VA Secretary shall accept as sufficient proof for a claim of entitlement to service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for proving certain events alleged to have occurred during service when there is no official record.  It cannot be used to etiologically link the alleged service event to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

In this case, the Veteran's DD 214 does not indicate combat service, and he has not claimed to have participated in combat.  Accordingly, the question becomes whether he developed the claimed hearing loss disorder as a result of some other incident of service.

Review of the Veteran's service treatment records reveals that, at the time of his April 1966 service enlistment examination, he indicated that he was in good health and denied ever having had any hearing loss problems.  Puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
35
15
0
--
10
LEFT
15
5
10
--
10

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.

Subsequent records show no evidence that the Veteran ever complained of, sought treatment for, or was diagnosed with any hearing loss problems.  During his June 1969 service separation examination, following his service in Vietnam, and in spite of his current claims to the contrary, the Veteran again stated that he had never experienced any hearing loss disorders.  Upon evaluation, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
10
10
15
15

Again, the results show that the criteria for hearing loss for VA purposes were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  

Review of the claims folder shows no evidence that the Veteran either sought or received treatment for a hearing loss problem at any time following separation from service.  In July 2008, as discussed above, the RO sent the Veteran a VCAA letter advising him of the evidence necessary to substantiate his claims of entitlement to service connection.  The letter specifically asked the Veteran to submit medical evidence that he had a current hearing loss.  However, neither the RO nor the Board has received such evidence.  

Based on a review of the complete claims folder, the Board concludes that the evidence of record is against granting the Veteran's claim of entitlement to service connection for a hearing loss disorder.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of a hearing loss disorder.  Moreover, as noted above, there is no medical evidence to show that he complained of, or was diagnosed with any hearing loss problems during service, or at any time during the one-year presumptive period after service.

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran applied for service connection for a hearing disorder in October 2007, nearly 40 years after service.  The amount of time that passed following service without any documented complaint or diagnosis of the claimed disorder is evidence that weighs against the Veteran's claim.

In addition to the medical evidence of record, the Board has also considered the Veteran's lay statements that he has a hearing loss disability.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that a hearing loss problem, and its associated symptoms, is the type of condition that the Veteran is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In light of the fact that the reports offered by the Veteran in an effort to obtain disability benefits are clearly contrary to his previous statement made during his service separation examination, the Board also finds that there is no credible evidence of a continuity of symptomatology since service. 

In summary, the Board finds that the credible and competent evidence establishes that the Veteran did not sustain a hearing loss disorder in service, and that he does not have a current diagnosis of a hearing loss disability.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for a chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis.

The Veteran contends that he sustained a back injury during service when he dove into a foxhole during the same rocket attack that he claims caused a hearing loss.  

Although the Veteran now states that he was seen by a medic shortly after his injury and was told to rest and return to duty, review of his service treatment reports reveals no evidence of any complaints of, treatment for, or a diagnosis of a back injury or condition during service.  During his April 1966 enlistment examination, he was found to have normal findings for the spine and other musculoskeletal system.  On the accompanying medical history report, he denied ever having arthritis, rheumatism, bone or joint problems or recurrent back pain.  Normal findings were also noted on the June 1969 separation examination report, and again, the Veteran denied experiencing any back pain or problems.  

Post-service treatment records show that the Veteran did not seek treatment for a back condition until June 1994, when he reported that he was experiencing low back pain after engaging in significant lifting on his farm.  However, there is no evidence of a chronic back condition either before or after that time.

In December 2008, he was afforded a VA examination pursuant to his claim of entitlement to service connection.  He reported having low back pain for the previous 15 years and said he received regular treatment from a chiropractor.  He said that he did not begin to experience neck problems until three years earlier.  The examiner noted that a January 2008 CT scan revealed a diagnosis of severe cervical spine spondylosis.  A lumbar spine x-ray performed in conjunction with the examination revealed a diagnosis of minimal degenerative spondylosis.  The VA examiner opined that the Veteran's cervical spine and lumbar spine disorders were less likely than not caused by, or a result of, an injury or event in service.  In this respect, she noted that, although the Veteran appeared to be a good historian, there was no clinical documentation to support that the claimed injury occurred during service.  She further observed that he specifically reported that he did not develop neck problems until three years earlier and did not develop low back problems until approximately 1993, more than 20 years after his reported in-service injury.  Finally, she noted that his occupation as a self-employed vegetable farmer put him at high risk for developing back injuries and pain.  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for a chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis.

With regard to granting service connection on a direct basis, as discussed above, there is no evidence that the Veteran had a chronic spinal disorder during service, and his service separation examination revealed completely normal findings.  During the VA examination, the examiner, after noting that she had reviewed the complete claims folder, concluded that the Veteran's low back and neck conditions were less likely than not the result of active duty service, but rather, found that his strenuous work as a vegetable farmer would put him at great risk for an injury.  The Board further notes that, during the VA examination, the Veteran himself admitted that he had not experienced any low back problems until 1993 and did not have any neck problems until approximately 2005.  

In this regard, as noted above, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.  Here, despite his current claims of having experienced chronic back problems ever since service, the treatment reports show that he did not seek treatment until some 25 years after service.  This is evidence that clearly weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence, the Board has also considered the Veteran's assertion that he sustained a back injury in service.  In this respect, as noted above, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles, supra; Washington v. Nicholson, 19 Vet. App. 363 (2005).  As back pain is something the Veteran, as a layperson, is competent to describe, his assertions are entitled to some probative weight.  However, while the Veteran is competent to testify that he injured his back during service and that he has experienced back pain ever since, the competence of lay testimony must be distinguished from the credibility of the testimony.

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the statements of the Veteran during his service separation examination, in which he specifically stated that he had never experienced any back problems, as well as his statement to the VA examiner, in which he reported that he first began to experience spinal problems in 1993.  Furthermore, the Board is relying on the opinion of a competent VA examiner, who, after considering the evidence of record, as well as the Veteran's personal statements, found it less likely than not that his current spinal disorders were the result of service.  As such, the Board must conclude that the greater weight of probative evidence is against finding that the Veteran has experienced a continuity of symptomatology ever since service.  

Finally, with regard to granting service connection on a presumptive basis, the Board notes that, in addition to the absence of evidence of a chronic spinal disorder in service, there is no evidence that the Veteran was diagnosed with arthritis of the spine within the one-year presumptive period following service.  As such, service connection for a chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis, on a presumptive basis, is not warranted.
Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claim of entitlement to service connection for a chronic back
disorder, to include chronic low back pain and severe cervical spine spondylosis.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert; Ortiz supra.

C. Entitlement to service connection for degenerative joint disease of the left knee.  

The Veteran avers that he sustained a left knee injury during service when he jumped into a foxhole following the rocket attack that he contends caused his hearing loss and back disorders.

Review of his service treatment records reveals no complaints of, treatment for, or a diagnosis of a left knee injury.  During his April 1966 enlistment examination, he was found to have normal findings for the lower extremities, and denied having any left knee disorders, to include arthritis or rheumatism, bone or joint disorders, and lameness.  Similarly, normal findings were also noted on the June 1969 separation examination report, and again, the Veteran denied having experienced any left knee disorders.  

The claims folder reveals no evidence that the Veteran sought or received treatment for a left knee disorder following service.  In December 2008, he was afforded a VA examination, at which time, he complained of experiencing significant popping and grinding with motion.  He did not, however, report ever having received treatment for his left knee during service, and the VA examiner noted that his service and post-service treatment records were silent for any evidence of a left knee condition.  X-rays taken during the evaluation revealed minimal degenerative joint disease.  The examiner concluded that the Veteran's left knee degenerative joint disease was less likely than not the result of an in-service injury.  In this respect, she explained that, although the Veteran was a good historian, there was no clinical documentation supporting a chronic left knee condition during service, and stated that his current condition was more likely the result of chronological aging changes, as well as many years of farm work. 
 
Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against granting the Veteran's claim of entitlement to service connection for a left knee disorder.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such condition.

With regard to granting service connection on a direct basis, as discussed above, there is no evidence that the Veteran had a left knee disorder during service, and his service separation examination revealed completely normal findings.  During the VA examination, the examiner, after noting that she had reviewed the complete claims folder, concluded that the Veteran's left knee degenerative joint disease was less likely than not the result of service, but was more likely the result of the aging process and his occupation as a farmer.  

As discussed above, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson, supra.  Here, the evidence shows that, despite the Veteran's contention of having experienced chronic left knee pain since the late 1960's, there is no evidence that he ever sought treatment/medical evaluation for the condition until September 2007, some four decades later, when he applied for service connection.  This is evidence is that clearly weighs against his claim on a direct basis.

In addition, while the Board notes that the Veteran is competent to describe symptoms of a left knee disorder, and has considered his personal statements regarding the etiology of his current left knee degenerative joint disease (see Washington v. Nicholson, supra), it finds the opinion of the VA examiner, a qualified health professional, to be the most probative evidence of record as to whether the current condition is related to service.  

Moreover, as previously stated, under Buchanan, the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, although there are no service treatment reports to support the Veteran's claim of having sustained a left knee injury in service, in arriving at its conclusion that service connection on a direct basis is not warranted, the Board is not relying solely on the absence of treatment records.  Rather, it is relying on the opinion of a qualified health professional, who found it less likely than not that the Veteran's left knee disorder stemmed from an event or injury in service, as well as the Veteran's own statements and clinical findings during his 1969 service separation examination.  In this case, the contemporaneous medical evidence and the Veteran's own contemporaneous reports regarding his medical history affirmatively contradict his current assertions as to the etiology of his left knee disorder.

Finally, with regard to granting service connection on a presumptive basis, the Board notes that, in addition to the absence of evidence of a left knee disorder in service, there is no evidence that the Veteran was diagnosed with arthritis of the left knee within the one-year presumptive period following service.  As such, service connection for left knee degenerative joint disease on a presumptive basis is not warranted.

Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claim of entitlement to service connection for left knee degenerative joint disease.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert; Ortiz supra.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a chronic back disorder, to include chronic low back pain and severe cervical spine spondylosis, is denied.

Entitlement to service connection for degenerative joint disease of the left knee is denied.


REMAND

A.  Entitlement to an initial compensable rating for residuals of prostate cancer with erectile dysfunction.  

During the July 2010 Board video conference hearing, the Veteran stated that his residuals of prostate cancer with erectile dysfunction are of greater severity than the current, noncompensable rating contemplates.  Specifically, he said that many of his symptoms, to include chronic urinary incontinence, increased frequency and voiding dysfunction, have worsened and were not taken into account by the VA examiner during the December 2008 evaluation.  In addition, he has submitted updated private treatment reports showing that his prostate-specific antigen (PSA) is continuing to rise, suggesting a recurrence of prostate cancer.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

As noted above, the Veteran was most recently afforded a VA examination in December 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  However, the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, as the Veteran has recently presented evidence suggesting a worsening of his prostate disorder, the Board finds that a more contemporaneous examination is needed in order to properly evaluate the current level of severity of the condition.  The Board further notes that, on remand, an attempt should be made to obtain the most up-to-date private treatment reports for the condition.  

B.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD related to his fear of enemy forces while  serving on active duty in Vietnam during the Vietnam era (the official period of which was August 5, 1965 through May 7, 1975).  Specifically, he states that while working in an aircraft maintenance shed, a rocket launched by enemy forces landed approximately 12 to 15 feet away from him, resulting in the deaths of two other servicemen.  

As an initial matter, the Board notes that the Veteran's DD 214 reflects that he served in Vietnam from January 1968 to January 1969 with a military occupational specialty (MOS) as an airplane electrician.  It further shows that, while he received the National Defense Service Medal and the Vietnam Service Medal, there is no evidence of combat service or evidence that he received any decorations, medals, commendations, etc., that would confirm combat service.  Based on this information, the RO denied his claim because there was no independent means of confirming his alleged stressor.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

During the July 2010 Board video conference hearing, the Veteran indicated that he had been treated for PTSD.  Review of the claims folder, however, reveals no evidence of psychiatric treatment or a diagnosis of PTSD.  

Accordingly, the Board finds that a remand for a VA examination is necessary to determine whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, provides the Veteran with a diagnosis of PTSD with symptoms medically-related to his claimed in-service stressor.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

The Board further notes that the VCAA states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This includes the duty to notify the Veteran of all evidence necessary to substantiate his claim.  As the Veteran has not been provided with information concerning the recently-amended regulations pertaining to establishing a claim of entitlement to PTSD based on fear of hostile military or terrorist activity, he must be provided with this notice.

Finally, because the Veteran has reported that he has received private treatment for PTSD, but the claims folder contains no PTSD treatment records, an effort should be made to obtain any treatment records from any provider identified by the Veteran as having treated him for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a VCAA letter advising him of how to substantiate a claim of entitlement to PTSD based on fear of hostile military or terrorist activity under the revised provisions of 38 C.F.R. § 3.304(f).  The Veteran should be given a reasonable amount of time to reply to such notice.

2.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for PTSD since service separation.  Any records obtained should be included in the claims folder.  Any negative reply should be included in the claims folder.

3.  Send the Veteran a release form(s) and ask him to identify any private medical providers that have treated him for his prostate disorder since April 2010.  Any records obtained should be included in the claims folder.  Any negative reply should be included in the claims folder.

4.  Thereafter, schedule the Veteran for an examination by an appropriate psychiatrist or psychologist to determine whether he has PTSD with symptoms that are medically-related to his claimed in-service stressor(s).  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests deemed necessary should be performed.  The examiner should also solicit from the Veteran his contentions regarding his claimed in-service stressor(s) and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration.

The examiner should be asked to respond to the following:

Is it at least as likely as not that the Veteran has PTSD as a result of fear of hostile military or terrorist activity related to his claimed in-service stressors during active duty service in Vietnam?  The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner must provide a complete rationale for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.

5.  Schedule the Veteran for a genitourinary examination by an appropriate examiner to determine the current severity and manifestations associated with his residuals of prostate cancer with erectile dysfunction.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of the symptoms associated with the condition and note that, in addition to the medical evidence, the Veteran's statements have also been taken into account.  The examiner should specifically address the following:  voiding dysfunction in terms of daytime and nighttime frequency; indication of voiding dysfunction which requires the use of absorbent materials; and the frequency and severity of any urinary tract infections.   The examiner must provide a complete rationale for all conclusions reached, and should discuss those findings in relation to the pertinent evidence of record.

6.  The issues on appeal should then be readjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


